Case 8:18-cv-03093-JSM-SPF Document 9 Filed 01/16/19 Page 1 of 17 PageID 43



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

                                 Case No. 8:18-cv-3093-T-30SPF


  PHILLIP GRAY,
                                 Plaintiff,
  v.
  UBER, INC. AND UNKNOWN INDIVIDUAL,

                                 Defendants.


         DEFENDANT UBER TECHNOLOGIES, INC.’S MOTION TO COMPEL
             ARBITRATION AND STAY ALL COURT PROCEEDINGS

       Defendant, Uber Technologies, Inc. (“Uber” or “Defendant”), pursuant to the Federal

Arbitration Act (“FAA”), moves to (1) compel Plaintiff, Phillip Gray (“Plaintiff”), to file his

purported claims in arbitration as required by the binding arbitration provision to which he agreed,

and (2) stay all court proceedings while the parties proceed in arbitration.

       This motion should be granted for the reasons set forth in the accompanying memorandum

of law in support.

                                  MEMORANDUM OF LAW

                                        INTRODUCTION

       Uber seeks to enforce the parties’ broad and straightforward arbitration agreement, which

courts nationwide have deemed valid and enforceable. Plaintiff Phillip Gray voluntarily created

an Uber account and entered into an agreement with Uber to use Uber’s mobile application (“Uber

App”) to connect with potential riders so that he could transport riders for a fare. In doing so,

Plaintiff agreed to be bound by Uber’s Terms and Conditions for drivers, which contain a clear
Case 8:18-cv-03093-JSM-SPF Document 9 Filed 01/16/19 Page 2 of 17 PageID 44



and conspicuous arbitration provision (“Arbitration Agreement”) that requires arbitration of the

claims Plaintiff has asserted against Uber.

       Under the terms of the Arbitration Agreement, Plaintiff agreed to arbitrate all disputes

between himself and Uber, including but not limited to any disputes arising out of or related to the

termination of their relationship, such as the claims asserted here. Plaintiff further agreed that an

arbitrator—not a court—would resolve any disputes about the application, scope, or enforceability

of the Arbitration Agreement.

       In direct contravention of the Arbitration Agreement, Plaintiff filed a Complaint against

Uber on October 10, 2018 in the Circuit Court for Hernando County, Florida. Plaintiff’s

Complaint—which is barely a full-page in length— does not explicitly outline any count against

Uber. Rather, the Complaint generally contends that Uber violated Plaintiff’s constitutional rights

of “being innocent until proven guilty, the right to confront witnesses against him, and any defend

his [sic] good name” purportedly by deactivating his Uber account due to sexual harassment

allegations against him. On December 26, 2018, Uber timely removed Plaintiff’s action to this

Court under diversity jurisdiction.

       Uber vigorously denies Plaintiff’s allegations, but this Court need not (and, indeed, should

not) resolve Plaintiff’s claims to the extent he has any claim against Uber. Simply put, because

Plaintiff’s claims arise from the termination of his relationship with Uber, they are subject to the

Arbitration Agreement, including the agreement to delegate to the arbitrator questions about the

enforceability and scope of the arbitration clause.

       Several courts, including those in the Middle District of Florida, have enforced identical

(or nearly the same) arbitration agreements. See Richemond v. Uber Technologies, Inc., No. 1:16-

cv-23267-DPG (S.D. Fla. 2016); Sena v. Uber Technologies Inc., No. CV-15-02418, 2016 WL



                                                 2
Case 8:18-cv-03093-JSM-SPF Document 9 Filed 01/16/19 Page 3 of 17 PageID 45



1376445, (D. Az. April 7, 2016); Varon v. Uber Technologies, Inc., 15-cv-03650, 2016 WL

1752835 (D. Md. May 3, 2016); Suarez v. Uber Technologies, Inc., 16-cv-00166, 2016 WL

2348706 (M.D. Fla. May 4, 2016); Bruster v. Uber Technologies, Inc., 15-cv-2653, 2016 WL

2962403 (N.D. Ohio May 23, 2016). Accordingly, Uber respectfully requests that this Court enter

an order requiring that Plaintiff bring his claim in arbitration as contemplated by the Arbitration

Agreement, and staying litigation in this action pending the completion of arbitration.

                                  FACTUAL BACKGROUND

  I.    The Parties Agreement to Arbitrate

        Uber is a technology company that offers a mobile smartphone software application (the

“Uber App”) to connect riders looking for transportation with available independent transportation

providers (“drivers”) based on their location. See Declaration of Dylan Tonti (“Tonti Decl.”) ¶¶

3-5. The Uber App allows the public to request transportation services from drivers in their local

area. Id.

        On August 15, 2015, Plaintiff signed up to use the Uber App to connect with potential

riders using the “uberX” platform so that he could have the opportunity to transport those riders

for a fare. Id. ¶ 15. In order to access the uberX platform to accept ride requests from prospective

riders, drivers are required to electronically accept the terms and conditions of the applicable

services agreement. Id.¶ 7. When Plaintiff logged on to the Uber App using his unique username

and password, he had the opportunity to fully review the terms and conditions of Uber’s RAISER

Technology Services Agreement (the “Services Agreement”) by clicking a hyperlink within the

Uber App. Id. ¶¶ 8-10, as show below:




                                                 3
Case 8:18-cv-03093-JSM-SPF Document 9 Filed 01/16/19 Page 4 of 17 PageID 46




Id., Ex. A.

        To advance past the screen with the hyperlink to the Services Agreement, Plaintiff had to

confirm that he had first reviewed and accepted the Services Agreement by clicking “YES, I

AGREE.” Id. After clicking, “YES, I AGREE,” Plaintiff was prompted to confirm review and

acceptance of the Services Agreement a second time, a screen of which is below. Id.




Id., Ex. B.

        On December 10, 2015, Plaintiff logged on to the Uber App and accepted the Terms and

Conditions of the Services Agreement. Id.¶ 15. Before his acceptance, Plaintiff was free to spend
                                                4
Case 8:18-cv-03093-JSM-SPF Document 9 Filed 01/16/19 Page 5 of 17 PageID 47



as much time as he wished reviewing the Services Agreement on his smartphone or other electronic

device. Id. Additionally, after confirming his acceptance, the Services Agreement was immediately

sent to Plaintiff’s driver portal, where Plaintiff could access the agreement to review at his leisure,

either online on any device or by printing a copy. Id.¶ 16.

        Importantly, Section 15.3 of the Services Agreement contains an arbitration agreement

(the “Arbitration Provision”), which broadly requires transportation providers (“drivers”), if they

do not opt out, to arbitrate all disputes (with certain exceptions not relevant here) arising out of

or related to the agreement or their relationship with Uber, including disputes alleging breach of

contract, wage and hour claims, unfair competition, or any other claims brought under similar

state and federal statutes. Id., ¶ 17, Ex C.

        The Arbitration Provision, in relevant part, reads as follows:


         This Arbitration Provision is governed by the Federal Arbitration Act, 9 U.S.C.
         § 1 et seq. (the “FAA”) and evidences a transaction involving interstate
         commerce. This Arbitration Provision applies to any dispute arising out of
         or related to this Agreement or termination of the Agreement and survives
         after the Agreement terminates. . . .
         Except as it otherwise provides, this Arbitration Provision is intended to
         apply to the resolution of disputes that otherwise would be resolved in a
         court of law or before any forum other than arbitration, with the exception
         of proceedings that must be exhausted under applicable law before pursuing a
         claim in a court of law or in any forum other than arbitration. Except as it
         otherwise provides, this Arbitration Provision requires all such disputes to
         be resolved only by an arbitrator through final and binding arbitration on
         an individual basis only and not by way of court or jury trial, or by way of
         class, collective, or representative action.
        . . . [S]uch disputes include without limitation disputes arising out of or
         relating to interpretation or application of this Arbitration Provision,
         including the enforceability, revocability or validity of the Arbitration
         Provision or any portion of the Arbitration Provision. All such matters shall
         be decided by an Arbitrator and not by a court or judge. . .
         . . . [t]his Arbitration Provision also applies, without limitation, to all
         disputes between You and . . Uber . . . including but not limited to any
         disputes arising out of or related to this Agreement and disputes arising out
                                                  5
Case 8:18-cv-03093-JSM-SPF Document 9 Filed 01/16/19 Page 6 of 17 PageID 48



             of or related to your relationship with the Company, including termination
             of the relationship.
Id., Ex. C, Section 15.3(i) (Emphasis added).

           The Services Agreement contains extensive cautionary notices, in enlarged font, which

advised of the ramifications of agreeing to arbitration and of choosing not to opt-out, as well as of

certain pending litigation against Uber.


             IMPORTANT: This arbitration provision will require you to resolve any
             claim that you may have against the Company or Uber on an individual
             basis, expect as provided below, pursuant to the terms of the Agreement
             unless you choose to opt out of the Arbitration Provision.
Id., ¶ Ex. C, Section 15.3.

           Further, even after twice confirming review and acceptance of the Services Agreement, a

transportation provider is allowed an additional 30 days to opt-out of the Arbitration Provision,

which could be accomplished as simply as sending an email to “optout@uber.com.1” The opt-out

provision of the Arbitration Provision states a follows:

Your Right To Opt Out of Arbitration.


             Arbitration is not a mandatory condition of your contractual relationship
             with the Company. If you do not want to be subject to this Arbitration
             Provision, you may opt out of this Arbitration Provision by notifying the
             Company in writing of your desire to opt out of this Arbitration Provision.
             ...
             Should you not opt out of this Arbitration Provision within the 30-day
             period, you and the Company shall be bound by the terms of this
             Arbitration Provision. You have the right to consult with counsel of your
             choice concerning this Arbitration Provision. You understand that you will
             not be subject to retaliation if you exercise your right to assert claims or
             opt-out of coverage under this Arbitration Provision.
Id., Ex. C., Section 15.3(viii).




1
    Transportation providers are also provided with a mailing address to send any opt-out request.

                                                            6
Case 8:18-cv-03093-JSM-SPF Document 9 Filed 01/16/19 Page 7 of 17 PageID 49



         Numerous independent transportation providers have opted out of the Arbitration

Provision, and Plaintiff was repeatedly afforded the same opportunity to opt-out. Id. ¶ 19.

However, upon review of Uber’s business records reflecting the names of those individuals who

have elected to opt out of a particular Arbitration Provision, Plaintiff did not opt out of the

Arbitration Agreement within thirty days of his acceptance of that agreement.2 Id.

 II.     Plaintiff’s Complaint Allegations

         Here, Plaintiff’s purported claims against Uber are premised on the deactivation of his Uber

Account—the termination of his relationship with Uber— purportedly because of the sexual

harassment allegations made against him by a rider. See generally Compl. Thus, Plaintiff’s dispute

is precisely the type of dispute encompassed by the Arbitration Agreement, which encompasses

“[a]ny dispute[] arising out of or related to [his Agreement with Uber] and disputes arising out of

or related to [Plaintiff’s] relationship with [Uber], including the termination of the relationship.

Id., Ex. C. (emphasis added). Furthermore, the parties expressly agreed to arbitrate the very issue

of arbitrability, delegating to the arbitrator any dispute “arising out of or relating to interpretation

or application of this Arbitration Provision, including the enforceability, revocability or validity

of the Arbitration Provision or any portion of the Arbitration Provision.”




2
  The opt out records, regardless of whether they are received by mail, overnight delivery, hand delivery, email or
otherwise, are maintained in an electronic file in the regular course of Uber’s business, and are records of Uber’s
regularly conducted activity of recording those individuals who have opted-out of the Arbitration Provision. Tonti
Decl. ¶ 19. To the extent Plaintiff disputes that he failed to opt-out, he must present documentary evidence supporting
same. See Samadi v. MBNA Am. Bank, N.A., 178 Fed. Appx. 863 (11th Cir. 2006) (compelling the matter to arbitration
despite plaintiff’s claims that he opted out of the arbitration provision because plaintiff never objected to defendant’s
affidavit or requested an evidentiary hearing, and plaintiff bare claim that he never received the opt out mailing was
insufficient); Abdullah v. Am. Express Co., 2012 WL 6867675 (M.D. Fla. Dec. 19, 2012) (holding that a plaintiff’s
affidavit simply stating that he didn’t receive opt out agreements were insufficient to create a genuine issue of fact
when defendant affirmative showed proof that plaintiff received opt out information); see Pope v. EZ Card & Kiosk
LLC, No. 15-61046-CIV-MARRA, 2015 WL 5308852 (S.D. Fla. Sept. 11, 2015) (“[t]he party opposing a motion to
compel arbitration has an affirmative duty of coming forward with affidavits or deposition transcripts to show that the
court should not compel arbitration.”).

                                                           7
     Case 8:18-cv-03093-JSM-SPF Document 9 Filed 01/16/19 Page 8 of 17 PageID 50



             Despite consenting to these terms, Plaintiff filed this lawsuit in court, in direct violation of

     Arbitration Agreement. Thus, this Court should compel Plaintiff to bring his claims in arbitration.

                                                LEGAL ARGUMENT

I.       PLAINTIFF’S CLAIMS ARE SUBJECT TO ARBITRATION

             Plaintiff entered into a valid and enforceable Arbitration Agreement and expressly agreed

     to pursue his purported claims through arbitration rather than in court. Plaintiff further agreed that

     an arbitrator—not a court—shall address the scope and enforceability of the Arbitration

     Agreement. The Court should, therefore, order Plaintiff to arbitrate his claims pursuant to the

     Federal Arbitration Act (“FAA”), 9 U.S.C. §§ 1–16.

             A. The FAA Governs the Arbitration Agreement

             Enforceability of an arbitration agreement in federal court is generally governed by the

     FAA. See, e.g., Caley v. Gulfstream Aerospace Corp. 428 F. 3d 1359 (11th Cir. 2005). “It is now

     basic hornbook law that the [FAA] . . . reflects both a liberal federal policy favoring arbitration

     and the fundamental principle that arbitration is a matter of contract.” Jones v. Waffle House, Inc.,

     866 F.3d 1257, 1263-64 (11th Cir. 2017) (citations omitted). The FAA gives arbitration

     agreements the same force and effect as other contracts under state law and preempts any state law

     to the extent that it imposes a greater burden on a party seeking to enforce an arbitration agreement.

     Caley, 428 F.3d at 1367-68. Accordingly, “any doubts concerning the scope of arbitrable issues

     should be resolved in favor of arbitration, whether the problem at hand is the construction of the

     contract language itself or the allegation of waiver, delay, or a like defense to arbitrability.” Jones,

     866 F.3d at 1265; see also Ruby–Collins, Inc. v. City of Huntsville, Ala., 748 F.2d 573, 576 (11th

     Cir. 1984) (“federal policy requires that we construe arbitration clauses generously, resolving all

     doubts in favor of arbitration”).



                                                        8
Case 8:18-cv-03093-JSM-SPF Document 9 Filed 01/16/19 Page 9 of 17 PageID 51



       Thus, “[t]he FAA requires a court to either stay or dismiss a lawsuit and to compel

arbitration upon a showing that (a) the plaintiff entered into a written arbitration agreement that is

enforceable “under ordinary state-law” contract principles, and (b) the claims before the Court fall

within the scope of that agreement.” Lambert v. Austin Ind., 544 F.3d 1192, 1195 (11th Cir. 2008).

As set forth below, the parties to this action entered into an enforceable arbitration agreement under

Florida law and all of the claims asserted in this action fall directly within the scope of that

agreement to arbitrate.

       B. Plaintiff Entered Into An Enforceable Agreement to Arbitrate

       Even if the Court does not enforce the delegation clause—and it must—the Court should

nonetheless compel arbitration. To this end, “[t]he threshold questions a district court must answer

when determining whether a case may be properly referred to arbitration are: (1) whether the

parties entered into a valid arbitration agreement; and (2) whether the specific dispute falls within

the scope of the agreement.” Hudson Global Res. Mgmt. v. Beck, 2006 WL 1722353, *5 (M.D.

Fla. 2006). Though federal courts apply state contract law in determining the existence of an

agreement to arbitrate, “federal policy favoring arbitration, is taken into consideration even in

applying ordinary state law.” Caley, 428 F. 3d at 1368 [emphasis added, citation omitted]. And,

in any event, Florida likewise favors arbitration as a matter of public policy. KFC Nat’l Mgt. Co.

v. Beauregard, 739 So. 2d 630 (Fla. 5th DCA 1999).

       Here, the parties voluntarily entered into a written mutual agreement to arbitrate any

disputes, including disputes relating to the termination of their relationship, as evidenced by

Plaintiff’s acceptance of the Services Agreement and his failure to timely opt-out of the Arbitration

Provision. This is more than sufficient to establish Plaintiff’s acceptance of the Arbitration

Agreement. See Dorward v. Macy’s Inc., No. 2:10–cv–669–FTM–29DNF, 2011 WL 2893118,



                                                  9
Case 8:18-cv-03093-JSM-SPF Document 9 Filed 01/16/19 Page 10 of 17 PageID 52



*11 (M.D. Fla. July 20, 2011) (plaintiff’s signature on a new hire acknowledgment form, which

referred to a brochure containing the arbitration agreement, was sufficient to show the plaintiff

assented to the arbitration agreement and “[p]laintiff’s alleged ignorance of the contents of [the

brochure] ha[d] no bearing on her duty to arbitrate according to its terms”); Sultanem v. Bright

House Networks, L.L.C., No. 8:12–cv–1739–T–24, 2012 WL 4711963, *2 (M.D. Fla. Oct. 3, 2012)

(plaintiff’s denial of receipt of arbitration agreement alone not sufficient to create issue of fact as

to existence of arbitration agreement where plaintiff signed work orders acknowledging agreement

containing arbitration clause); Jones, 866 F.3d at 1266 (plaintiff was given at least three hours on

his first date of work to read and sign his employment paperwork, including an arbitration

agreement).

        Courts nationwide, including this District, overwhelmingly have enforced such

agreements. See Rimel v. Uber Techs., Inc., 246 F. Supp. 3d 1317, 1326-28 (M.D. Fla. 2017);

Sena v. Uber Technologies Inc., No. CV-15-02418, 2016 WL 1376445, (D. Az. April 7, 2016);

Varon v. Uber Technologies, Inc., 15-cv-03650, 2016 WL 1752835 (D. Md. May 3, 2016); Suarez

v. Uber Technologies, Inc., 16-cv-00166, 2016 WL 2348706 (M.D. Fla. May 4, 2016); Bruster

v. Uber Technologies, Inc., 15-cv-2653, 2016 WL 2962403 (N.D. Ohio May 23, 2016).

Accordingly, this Court should find that Plaintiff assented to be bound by the terms of the

Arbitration Provision, and, accordingly, has no grounds to argue the Arbitration Provision is not

enforceable under Florida contract law or otherwise.

       C. The Arbitration Provision Delegates the Threshold Determination Regarding
          Arbitrability of Plaintiff’s Claims to the Arbitrator

       In the first instance, the parties may agree to arbitrate gateway questions of arbitrability,

including the enforceability, scope, applicability, and interpretation of the arbitration agreement.

Jones, 866 F.3d at 1264, citing to landmark case Rent-a-Center, W., Inc. v. Jackson, 560 U.S. 63,

                                                  10
Case 8:18-cv-03093-JSM-SPF Document 9 Filed 01/16/19 Page 11 of 17 PageID 53



68-69 (2010) (“[a]n agreement to arbitrate a gateway issue is simply an additional antecedent

agreement the party seeking arbitration asks the court to enforce, and the FAA operates on this

additional arbitration agreement just as it does on any other”). The arbitrator, rather than the court,

must address the threshold question of arbitrability if the parties so agreed. See Jones, 866 F.3d at

1264 (explaining that an antecedent agreement known as a “delegation provision” is enforceable

and affirming that “[w]hen an arbitration agreement contains a delegation provision – committing

to the arbitrator the threshold determination of whether the agreement to arbitrate is enforceable –

the courts only retain jurisdiction to review a challenge of that specific provision”).

       On January 8, 2019, the United States Supreme Court reaffirmed its own decision in Rent-

A-Center and adopted the Eleventh Circuit’s decision in Jones and similar cases and held that

when the parties’ contract delegates the question of the arbitrability of a dispute to an arbitrator, a

court may not override the contract, even if the court thinks that the argument that the arbitration

agreement applies to a dispute is wholly groundless. Henry Schein, Inc. v. Archer & White Sales,

Inc., No. 17-1272, 2019 WL 122164 at *3 (U.S. Jan. 9, 2019). The Court was clear that a court’s

determination in such situations is only to determine if a valid arbitration agreement exists: “This

Court has consistently held that parties may delegate threshold arbitrability questions to the

arbitrator, so long as the parties’ agreement does so by “clear and unmistakable” evidence. To be

sure, before referring a dispute to an arbitrator, the court determines whether a valid arbitration

agreement exists. See 9 U.S.C. § 2. But if a valid agreement exists, and if the agreement delegates

the arbitrability issue to an arbitrator, a court may not decide the arbitrability issue.” Id. at *4

(citations omitted).

       Here, the Arbitration Provision to which Plaintiff agreed clearly and unmistakably provides

that it is a “full and complete agreement relating to the formal resolution of disputes arising out of



                                                  11
Case 8:18-cv-03093-JSM-SPF Document 9 Filed 01/16/19 Page 12 of 17 PageID 54



this Agreement,” and that “[d]isputes arising out of or relating to interpretation or application of

this Arbitration Provision, including the enforceability, revocability or validity of the Arbitration

Provision or any portion of the Arbitration Provision” shall be decided by an arbitrator, not a court.

Tonti Decl., Ex. C (emphasis added). Therefore, any question as to the validity, enforcement and

interpretation of the of the Arbitration Agreement, which is included in the Agreement, and

whether it applies to this dispute, has been delegated to, and must be decided by, the arbitrator in

the first instance. See American Express Co. v. Italian Colors Rest., 133 S. Ct. 2304, 2309 (2013)

(noting that the text of the FAA “reflects the overarching principle that arbitration is a matter of

contract” and “courts must rigorously enforce arbitration agreements according to his terms,

including terms that specify with whom the parties choose to arbitrate his disputes”).

       This is not a novel concept. Indeed, multiple federal district courts have examined the

same Uber services agreement containing the same Arbitration Provision, and determined that

any challenges regarding the validity of the Arbitration Provision must be decided by an

arbitrator and not by the courts. In Suarez, a court in this District, enforcing the same Arbitration

Provision governing this case, held “Defendants’ motion should be granted on this basis alone

and adjudication of Plaintiff’s attacks on Arbitration Provision should be left to the arbitrator

because it is clear and unmistakable that the parties agreed to arbitrate arbitrability.” Suarez,

2016 WL 2348706 at *4; see also, Sena 2016 WL 1376445 at *4 (“Given the plain language of

the Delegation Clause, the Court finds that the parties clearly and unmistakably intended to

arbitrate questions of arbitrability”); Richmond, 263 F. Supp. 3d at 1317 (adopting the reasoning

in Suares relating to an identical delegation provision from an Uber contract) Varon, 2016 WL

1752835 at *6 (“the plain language of the delegation clause, severed from the Rasier Agreement,

clearly and unmistakably provides for the threshold issue of arbitrability to be determined by the



                                                 12
Case 8:18-cv-03093-JSM-SPF Document 9 Filed 01/16/19 Page 13 of 17 PageID 55



arbitrator”); Bruster, 2016 WL 2962403 at *5 (“Because the June 2014 delegation provision is

valid, this Court does not decide whether the arbitration provision is enforceable. The June 2014

delegation provision delegates issue of arbitrability to the arbitrator, not the Court”).

       Additionally, in Rimel, a magistrate judge in this District recommended granting Uber’s

motion to compel arbitration, explaining that, under Florida law, “[t]he delegation provision in the

Arbitration Provision is evidence of the parties’ clear and unmistakable agreement that disputes

not expressly excluded from arbitration will be decided by the arbitrator, not a court.” See Report

& Recommendation, Rimel, Case No. 6:15-cv-2191, Dkt. 61 at p. 15 (M.D. Fla. Aug. 4, 2016).

Agreeing, District Court Judge Mendoza ultimately granted Uber’s motion to compel arbitration,

in part, because the “[t]he Delegation Clause clearly and unmistakably delegates questions of

arbitrability to the arbitrator.” See Rimel v. Uber Techs., Inc., 246 F. Supp. 3d 1317, 1325 (M.D.

Fla. 2017). For the same reasons as those noted by the Suarez, Richmond, Bruster, Varon, Sena,

and Rimel courts, and as mandated by the Supreme Court’s recent decision in Henry Schein, any

threshold question of arbitrability must be determined by the arbitrator.

       D.      Plaintiff’s Claims Fall Within The Scope of His Agreement To Arbitrate

       Even if the parties had not expressly delegated the issue of arbitrability to the arbitrator, it

is clear this dispute is subject to arbitration. Hudson Global Res. Mgmt. v. Beck, No. 805-CV-

1446T27TBM, 2006 WL 1722353, 2006 U.S. Dist. LEXIS 40904, *3 (M.D. Fla. June 20, 2005).

Plaintiff’s claims are undoubtedly within his agreement to arbitrate “[a]ny dispute[] arising out of

or related to [his Agreement with Uber] and disputes arising out of or related to [Plaintiff’s]

relationship with [Uber], including the termination of the relationship.”

       Here, the purported claims asserted by Plaintiff fall squarely within the scope of the parties

arbitration agreement because it is premised on the deactivation of his Uber Account—the



                                                 13
  Case 8:18-cv-03093-JSM-SPF Document 9 Filed 01/16/19 Page 14 of 17 PageID 56



      termination of his relationship with Uber— allegedly because of sexual harassment allegations

      against him made by a rider. Thus, the Arbitration Provision requires arbitration of all disputes

      arising out of or related to the Services Agreement, including Plaintiff’s dispute relating to the

      deactivation of his Uber account. Thus, Plaintiff’s claim is indisputably within the express scope

      of the Arbitration Provision.

II.      THIS COURT SHOULD STAY ALL COURT PROCEEDINGS UPON
         COMPELLING PLAINTIFF TO ARBITRATION

             When a valid written agreement to arbitrate exists and covers the matter in dispute, the

      FAA commands federal courts to stay any ongoing judicial proceedings and compel arbitration.

      Volt Info. Sciences, Inc. v. Bd. of Tr. of Leland Stanford Jr. Univ., 489 U.S. 468, 475-76, 109 S.

      Ct. 1248, 1253-54 (1989). Specifically, Section 3 of the FAA provides:

      If any suit or proceeding be brought in any of the courts of the United States upon any issue
             referable to arbitration under an agreement in writing for such arbitration, the court in
             which such suit is pending, upon being satisfied that the issue involved in such suit or
             proceeding is referable to arbitration under such an agreement, shall on application of one
             of the parties stay the trial of the action until such arbitration has been had in
             accordance with the terms of the agreement, providing the applicant for the stay is not
             in default in proceeding with such arbitration.

      See 9 U.S.C. § 3 (emphasis added).

             A stay of arbitrable claims is mandatory: “By its terms, the Act leaves no place for the

      exercise of discretion by a district court, but instead mandates that district courts shall direct the

      parties to proceed to arbitration on issues as to which an arbitration agreement has been signed.”

      Dean Witter Reynolds Inc. v. Byrd, 470 U.S. 213, 218 (1985) (citing 9 U.S.C. §§ 3, 4); see also

      Klay v. Pacificare Health Sys., 389 F.3d 1191, 1203-04 (11th Cir. 2004) (“For arbitrable issues,

      the language of Section 3 indicates that the stay is mandatory.”)

             Here, as fully explained above, Plaintiff entered into a valid and enforceable agreement to

      arbitrate disputes against Uber, and the disputes raised in this action fall squarely within that

                                                       14
Case 8:18-cv-03093-JSM-SPF Document 9 Filed 01/16/19 Page 15 of 17 PageID 57



agreement. Accordingly, this Court should stay all proceedings in this Action upon compelling

Plaintiff to arbitrate his claims. Marc v. Uber Techs., Inc., Case No. 2:16-CV-579-99MRM, 2016

WL 7210886 (M.D. Fla. Dec. 13, 2016) (enforcing arbitration agreement against claims brought

by individuals proving transportation services and staying case pending arbitration).

                                         CONCLUSION

       WHEREFORE, Uber respectfully request this Honorable Court: (1) enter an Order

compelling Plaintiff to bring his claim in arbitration, per the terms of the Agreement; and (2) stay

all Court proceedings and deadlines while this matter proceeds in arbitration.

                               RULE 3.01(g) CERTIFICATION

       I HEREBY CERTIFY that, pursuant to Local Rule 3.01(g) of the District Court for the

Middle District of Florida, counsel for Uber conferred with counsel for Plaintiff and Plaintiff

informed Uber’s in-house counsel that he opposes this Motion.




                                                15
Case 8:18-cv-03093-JSM-SPF Document 9 Filed 01/16/19 Page 16 of 17 PageID 58



Dated: January 16, 2019                   Respectfully Submitted:

                                          UBER TECHNOLOGIES, INC.

                                          By:/s/ Edward M. Mullins
                                          Edward M. Mullins, Esq.
                                          emullins@reedsmith.com
                                          FBN: 863920
                                          Brandon T. White, Esq.
                                          FBN: 106792
                                          bwhite@reedsmith.com
                                          REED SMITH LLP
                                          1001 Brickell Bay Drive, 9th Floor
                                          Miami, FL 33131
                                          Phone: 786.747.0222
                                          Fascimile: 786.747.0299
                                          bwhite@reedsmith.com
                                          Counsel for Defendant Uber Technologies,
                                          Inc.




                                     16
Case 8:18-cv-03093-JSM-SPF Document 9 Filed 01/16/19 Page 17 of 17 PageID 59



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on January 16, 2019, a true and correct copy of the foregoing

was electronically filed with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to counsel and parties of record, including:

Phillip Gray, Pro se
10105 Bannister Street,
Spring Hill, FL 34608
pwgray@pwgray.com
pwgray53@gmail.com
(317) 717-5179
                                                              /s/ Edward M. Mullins
                                                              Edward M. Mullins, Esq.




                                                 17
